Citation Nr: 9906333	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-04 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss with 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to April 
1950, and from October 1951 to June 1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hearing was evaluated as normal on 
separation from service in April 1950.

3.  The veteran's hearing was evaluated as 8/15 on whispered 
voice test for the right ear during his reactivation 
examination in October 1951.  Follow-up audiogram showed 
readings within normal limits at 250, 500, 1000, 2000, 4000, 
and 8000hz.

4.  The veteran's hearing was evaluated as normal on 
separation exam in June 1955.

5.  The first complaints regarding hearing loss, contained in 
the claims folder, occurred more than 40 years after the 
veteran's final separation from service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 1998), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A review of the veteran's service medical records indicates 
that he entered service in November 1948.  He served with the 
Heavy Mortar Company of the 17th Infantry Regiment, on 
occupation duty in Japan.  His military occupational 
specialty was cook.  He separated from service in April 1950, 
with a hardship discharge.  In October 1951 he was 
reactivated.  

The report of his reactivation physical examination shows a 
finding of 8/15 for whispered voice in the right ear.  A 
follow-up audiogram was performed.  This audiogram showed 
findings as follows:

		Right Ear			Left Ear

128		5				10
256		0				5
512		-10				0
1024		0				5
2048		-10				0
2896		5				-10
4096		20				-10
5792		60				-5
8192		25				-5

It was noted that the room was noisy at the time of the test.  
He returned to active duty with 465th FA Battalion, on 
occupation duty in Germany.

The report of the veteran's separation examination, conducted 
in June 1955, shows normal hearing.  

The Board notes the veteran's testimony at his 
videoconference hearing, conducted in December 1998.  The 
veteran stated that he was a mortar gunner and that he served 
in combat in Korea in the 7th Infantry Division.  He stated 
that he fired mortars and bazookas every week.  He stated 
that in Germany he was in an 8 inch howitzer unit, firing the 
guns about two weeks of every month.  He stated that he first 
noticed hearing loss in 1951 or 1952.  He stated that he was 
never issued hearing protection while in service, as it was 
not available at that time.

The Board concludes that the preponderance of the evidence is 
against his claim for service connection for hearing loss and 
tinnitus.  The objective medical evidence of record shows 
only one examination which recorded a reading outside normal 
limits on one tone level during examination in a noisy room.  
Moreover, this examination occurred on re-entry to active 
duty after a break in service of one year and five months.  

Examination at separation from the first term of service 
showed normal hearing.  Examination at separation from the 
second term of service showed normal hearing.  The Board can 
only presume that the October 1951 examination either 
indicated interference in the test due to the noisy room, or 
revealed an acute and transitory condition which resolved 
prior to the veteran's final separation in June 1955.


The Board concludes that the evidence of record indicates 
that the veteran first complained of hearing loss more than 
40 years after his separation from active service.  There is 
no objective medical evidence of record which indicates that 
bilateral hearing loss and tinnitus were incurred in active 
military service.  Although the Board finds the veteran's 
statements regarding exposure to acoustical trauma 
convincing, in that regardless of his MOS he was undoubtedly 
assigned to these units, this evidence does not overcome the 
complete lack of objective evidence of treatment for an ear 
disorder for nearly 40 years following his separation from 
active duty or the absence of medical evidence of an 
etiologic connection between inservice acoustic trauma and 
the current hearing disorder.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


